KENNEDY, Circuit Judge,
concurring:
I concur.
A company is free, as a general rule, to design its products to its own specifications without facing the charge of a vertical combination in restraint of trade. Nothing more occurred here. The networks, acting independently, decided to produce amateur game shows, and they were free to so specify to their producers. This is not a vertical conspiracy at all but simply a contract to purchase a specified product from the producers and then market it to a television audience. That, it seems to me, is the heart of the case.
The vertical restraint cases cited in the opinion of the court are ones in which parties on two different market levels agree to exclude a third party who is in horizontal competition with one of them. See Klor’s, Inc. v. Broadway-Hale Stores, Inc., 359 U.S. 207, 209, 79 S.Ct. 705, 707, 708, 3 L.Ed.2d 741 (1959); Cascade Cabinet Co. v. Western Cabinet & Millwork, Inc., 710 *1401F.2d 1366, 1370-71 (9th Cir.1983). Those cases seem inapposite because Fine does not compete with the networks or the producers in any respect.
The majority analysis is entirely correct in pointing out that no horizontal agreements are implicated here. The network’s policies were lawful and privileged.